DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed January 28, 2021. As directed by the amendment: Claims 9, 29, and 35-58 have been amended. Claims 1-8, 10-28, and 30-34 were cancelled. Claims 59-61 are newly added. Claims 9, 29, and 35-61 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 29, 35-43, and 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrie et al. (US 2014/0228848), herein referred to as Torrie, and in view of Forsell (US 9,241,720), and further in view of McKay (US 2012/0022541).
Regarding claims 35, 36, Torrie discloses a method (figures 2A, 2B), the method comprising forming at least one hole (via element 36) extending from a first side of the bone (considered as an upper surface of element 42, see figures 2A and 2B) to a second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B), wherein the second side of the bone comprises a cortical bone bed (considered as a lower surface of element 42, see figures 2A and 2B), wherein soft tissue (40, 46) comprises a first surface (considered as an upper surface of elements 40 and 46) and a second surface (considered as a lower surface of elements 40 and 46), wherein the soft tissue (40, 46) is disposed on the second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B) with the first surface of the soft tissue (considered as an upper surface of elements 40 and 46) facing the cortical bone bed (figures 2A and 2B).
Next, Torrie’s method lacks a method for injecting a biological substance into space between bone and soft tissue, injecting the biological substance through the at least one hole and into the space between the cortical bone bed on the second side of the bone and the first surface of the soft tissue on the second side of the bone.
However, Forsell teaches a method (figure 65) for injecting (via element 92) a substance (93) into space (considered where elements 81 and 93 are situated in, see figure 65) between bone (9) and soft tissue (element 13 shown in figure 1, see also 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Torrie’s method with the step of injecting a substance into space between bone and soft tissue, injecting the substance through the at least one hole and into the space between the cortical bone bed on the second side of the bone and the first surface of the soft tissue on the second side of the bone as taught by Forsell, since such a modification would treat hip osteoarthritis in a patient (col. 1, ll. 27-30).
The modified Torrie’s method further lacks a detailed description on wherein the substance is a biological substance, wherein the biological substance comprises one from the group consisting of fibrin glue, platelet rich plasma (PRP), stem cells, cartilage particles and Bone Morphogenetic Protein 7 (BMP7). However, Forsell teaches the surgical instrument is adapted to inject a fluid (col. 4, ll. 63-64), adapted to harden (col. 5, ll. 64), and adapted to introduce adhesive or bone cement into the hip joint (col. 5, ll. 8-10).
In addition, McKay teaches bioactive substances which can be readily combined with bone cement include stem cells and BMPs (¶103).

Regarding claim 9, the modified Torrie’s method has wherein the soft tissue comprises at least one from the group consisting of cartilage (40, 46 of Torrie), labrum, and a transition zone between cartilage and labrum.
Regarding claim 29, the modified Torrie’s method discloses all the features/elements as claimed but lacks further comprising sealing the first side of the bone at the at least one hole.
However, Forsell teaches the step of sealing (via element 31) a first side of the bone (9) (figure 68) at the at least one hole (18) (col. 20, ll. 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Torrie’s method with the step of sealing the first side of the bone at the at least one hole as taught by Forsell, since a bone plug would seal the hole after the surgical steps performed in the hip joint has been concluded.
Regarding claim 37, the modified Torrie’s method has wherein the biological substance comprises a biological substance (¶103 of McKay) which enables at least one of (i) the re-attachment (via elements 81, 92, 93 of Forsell) of the soft tissue (40, 46 of Torrie) to the cortical bone bed (figures 2A and 2B of Torrie), and (ii) generating new cartilage at the second side of the bone.

Regarding claim 39, the modified Torrie’s method has wherein the injection device (81, 92 of Forsell) comprises a distal end (figure 65 of Forsell) and a proximal end (figure 65 of Forsell), and further wherein injecting the biological substance comprises passing the injection device (81, 92 of Forsell) through the at least one hole (18 of Forsell) so that the distal end of the injection device (81 of Forsell) is disposed in the space (figure 65 of Forsell) between the cortical bone bed on the second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B of Torrie) and the first surface of the soft tissue (considered as an upper surface of elements 40 and 46 of Torrie) on (has been interpreted as indirect contact) the second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B of Torrie).
Regarding claim 40, the modified Torrie’s method has wherein the at least one hole extending from the first side of the bone (42 of Torrie) to the second side of the bone (42 of Torrie) is formed using a drill bit (36 of Torrie) (figures 2A and 2B of Torrie).
Regarding claim 41, the modified Torrie’s method has wherein the at least one hole is formed using an outside-in approach (figures 2A and 2B of Torrie).
Regarding claim 42, the modified Torrie’s method has wherein the drill bit (36 of Torrie) is advanced through a drill guide (38 of Torrie), wherein the drill guide (38 of Torrie) comprises a distal end (considered as tip of element 38 of Torrie) through which the drill bit (36 of Torrie) emerges (figure 2A of Torrie), and the drill guide (38 of Torrie) further comprises an aiming guide (10 of Torrie) having a distal end aligned with, but spaced from, the distal end of the drill guide (38 of Torrie) (figure 2A of Torrie).

Regarding claim 58, the modified Torrie’s method has wherein the first side of the bone comprises an acetabular shelf (42 of Torrie) (figure 2B of Torrie).
Regarding claim 59, 60, 61, Torrie discloses a method (figures 2A, 2B), the method comprising forming at least one hole (via element 36) extending from a first side of the bone (considered as an upper surface of element 42, see figures 2A and 2B) to a second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B), wherein soft tissue (40, 46) is disposed on the second side of the bone (considered as a lower surface of element 42, see figures 2A and 2B), and further wherein the second side of the bone comprises a cortical bone bed (figures 2A and 2B).
Next, Torrie’s method lacks a method for injecting a biological substance into space between bone and soft tissue, injecting the biological substance through the at least one hole and into the space between the cortical bone bed on the second side of the bone, wherein the biological substance enables at least one of (i) re-attachment of detached tissue to the second side of the bone, and (ii) generating new cartilage at the second side of the bone.
However, Forsell teaches a method (figure 65) for injecting (via element 92) a substance (93) into space (figure 65) between bone (9) and soft tissue (element 13 shown in figure 1, see also figures 65 and 68), injecting the substance (93) through the at least one hole (18) and into the space between (defined as “intermediate relation to” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Torrie’s method with the step of injecting a substance into space between bone and soft tissue, injecting the substance through the at least one hole and into the space between the cortical bone bed on the second side of the bone as taught by Forsell, since such a modification would treat hip osteoarthritis in a patient (col. 1, ll. 27-30).
The modified Torrie’s method further lacks a detailed description on wherein the substance is a biological substance, wherein the biological substance comprises one from the group consisting of fibrin glue, platelet rich plasma (PRP), stem cells, cartilage particles and Bone Morphogenetic Protein 7 (BMP7). However, Forsell teaches the surgical instrument is adapted to inject a fluid (col. 4, ll. 63-64), adapted to harden (col. 5, ll. 64), and adapted to introduce adhesive or bone cement into the hip joint (col. 5, ll. 8-10).
In addition, McKay teaches bioactive substances which can be readily combined with bone cement include stem cells and BMPs (¶103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Torrie’s method having a substance with a biological substance (e.g. stem cells or BMPs) as taught by McKay, since such a modification would promote the growth of bone (¶1).
Thus, the modified Torrie’s method has wherein the biological substance (¶103 of McKay) enables at least one of (i) the re-attachment (via elements 81, 92, 93 of .

Allowable Subject Matter
Claims 44-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 10-15, under 35 U.S.C. 103, of the Remarks are directed to the amended and newly added claims and the combination of references (Torrie, Forsell, McKay). Applicant arguments directed to claims 35 and 59 are directed to the reference Forsell. For example, on pages 12-13 of the Remarks, applicant argues that “However, as can be seen in Fig. 65 of Forsell, and as described in column 20, lines 9-15 of Forsell, fluid 93 is injected into a mould or sealed area 81 disposed between the articular surface of the femoral head and the articular surface of the acetabular cup. Fluid 93 of Forsell is not injected into the space between the cortical bone bed on the second side of the bone and a first surface of the soft tissue (i.e., the generally claimed, Forsell teaches a method (figure 65) for injecting (via element 92) a substance (93) into space (figure 65) between bone (9) and soft tissue (element 13 shown in figure 1, see also figures 65 and 68), injecting the substance (93) through the at least one hole (18) and into the space between a cortical bone bed on a second side of the bone (considered as a lower surface of element 9, see figure 65) and the first surface of the soft tissue (considered as an upper surface of element 13 on element 5 shown in figure 1) on the second side of the bone (considered as a lower surface of element 9, see figure 65). The Examiner notes that fluid 93 of Forsell is injected into the space (wherein element 93 is injected into element 81 that is in between elements 9 and 13) between (defined as “intermediate relation to” by Merriam Webster’s Dictionary) the cortical bone bed on the second side of the bone (considered as a lower surface of element 9, see figure 65) and a first surface of the soft tissue (considered as an upper surface of element 13 on element 5 shown in figure 1) on (has been interpreted as indirect contact) the second side of the bone (considered as a lower surface of element 9, see figure 65). 
Applicant further argues on page 15 of the Remarks that “Forsell also fails to teach or suggest injecting a biological substance” and “Forsell also fails to teach or suggest that the biological substance enables at least one of (i) re-attachment of detached tissue to the second side of the bone, and (ii) generating new cartilage at the second side of the bone”. The Examiner notes that the reference McKay was relied upon to teach a biological substance. In response to applicant's arguments against the at least one of (i) the re-attachment (via elements 81, 92, 93 of Forsell) of the soft tissue (40, 46 of Torrie) to the cortical bone bed (figures 2A and 2B of Torrie), and (ii) generating new cartilage at the second side of the bone. Lastly, the Examiner notes that the reference McKay further teaches that bioactive substances include stem cells, growth factors, etc. (¶103). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775